Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains the word “comprises” at line 1.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantle (2009/0096315) in view of Braun (9640929).
Regarding claim 1, Mantle shows an electric motor, comprising:
a housing (20) including a channel-like guide (20);
a rotor shaft (16);
a slip ring (18, Para. 021);
an electrically conductive contact element (28) that bears against the slip ring, that is accommodated in the channel-like guide, that extends radially with respect to the rotor shaft, and that is radially biased toward the slip ring by a first spring element (62).
Mantle does not show a roller that bears against the contact element, that is biased laterally toward the contact element by a second spring element, and that biases the contact element toward a wall of the channel-like guide.
Braun shows a roller (4) that bears against the contact element (2), that is biased laterally toward the contact element by a second spring element (3), and that biases the contact element toward a wall of the channel-like guide for the purpose of reducing brush vibration.
	Since Mantle and Braun are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a roller as taught by Braun for the purpose discussed above.
Regarding claim 3, Mantle also shows wherein the electrically conductive contact element is a carbon brush.
Claims 1, 4-7, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantle (2009/0096315) in view of Kipke (EP 0455253).
Regarding claim 1, Mantle shows an electric motor, comprising:
a housing (20) including a channel-like guide (20);
a rotor shaft (16);
a slip ring (18, Para. 021);
an electrically conductive contact element (28) that bears against the slip ring, that is accommodated in the channel-like guide, that extends radially with respect to the rotor shaft, and that is radially biased toward the slip ring by a first spring element (62).
Mantle does not show a roller that bears against the contact element, that is biased laterally toward the contact element by a second spring element, and that biases the contact element toward a wall of the channel-like guide.
Kipke shows a roller (40) that bears against the contact element (12), that is biased laterally toward the contact element by a second spring element (30), and that biases the contact element toward a wall of the channel-like guide for the purpose of reducing brush vibration.
	Since Mantle and Kipke are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a roller as taught by Kipke for the purpose discussed above.
Regarding claim 4, Kipke also shows wherein the second spring element is a coil spring (30) coupled to the roller (through 32), which exerts an axial biasing force on the roller.
Regarding claim 5, Kipke also shows wherein the roller is arranged on a roller holder (42) which has a retaining plate (32) on which the second spring element engages.
Regarding claim 6, Kipke also shows wherein the roller holder has two arms (26, 28) which are connected to the retaining plate and on which a roller axis (42) is arranged, on which the roller (40) is mounted.
Regarding claim 7, Kipke also shows wherein the two arms (26, 28) reach through at least one wall opening (44) of a housing wall, which separates a space accommodating the second spring element from a space accommodating the roller.
Regarding claim 10, Mantle shows a contact element holder for receiving an electrically conductive contact element for an electric motor including a rotor shaft, a slip ring, and an electrically conductive contact element that bears against the slip ring, the contact element holder comprising:
a housing including a channel-like guide (20) configured to receive the contact element;
a first spring element (60) for biasing the contact element (28) received in the guide in a longitudinal axis of the guide.
Mantle does not show a roller and a second spring element for biasing the roller laterally against the contact element in such a way that the contact element is biased against a wall of the guide.
Kipke shows a roller(40) and a second spring element (30) for biasing the roller laterally against the contact element in such a way that the contact element is biased against a wall of the guide for the purpose of reducing brush vibration.
	Since Mantle and Kipke are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a roller as taught by Kipke for the purpose discussed above.
Regarding claim 11, Kipke also shows wherein the second spring element is a coil spring (30) coupled to the roller, which exerts an axial biasing force on the roller.
Regarding claim 12, Kipke also shows wherein the roller is arranged on a roller holder which has a retaining plate (32) on to which the second spring element engages.
Regarding claim 13, Kipke also shows wherein the roller holder has two arms (26, 28) which are connected to the retaining plate and on which a roller axis is arranged, on which the roller is mounted.
Regarding claim 14, Kipke also shows wherein the two arms reach through at least one wall opening (44) of a housing wall, which separates a space accommodating the second spring element from a space accommodating the roller.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantle in view of Kipke as applied to claim 1 above and further in view of Jiang et al. (9385576).
Regarding claim 2, the machine of Mantle modified by Kipke includes all of the limitations of the claimed invention except for wherein the electric motor is a separately excited synchronous motor.
Jiang et al. shows wherein the electric motor is a separately excited synchronous motor for the purpose of increasing starting torque.
	Since Mantle, Kipke and Jiang et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the synchronous motor as taught by Jiang et al. for the purpose discussed above.
Claims 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantle in view of Kipke as applied to claim 1 above and further in view of Cutsforth et al. (7880362).
Regarding claim 8, 9, 15, and 16, the machine of Mantle modified by Kipke includes all of the limitations of the claimed invention except for wherein the first spring element is a constant force spring, which is fixed with one end to the housing and presses with a coiled end from above onto the contact element and wherein a groove is provided in a housing wall delimiting the guide, in which groove an elongated section of the constant force spring extending from the end fixed to the housing to the coiled end is received.
Cutsforth et al. shows wherein the first spring element is a constant force spring, which is fixed with one end to the housing and presses with a coiled end from above onto the contact element and wherein a groove is provided in a housing wall delimiting the guide, in which groove an elongated section of the constant force spring extending from the end fixed to the housing to the coiled end is received (20, 22, 62, 64) for the purpose of providing an easy maintenance.
	Since Mantle, Kipke and Cutsforth et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a constant force spring with groove on brush housing as taught by Cutsforth et al. for the purpose discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



5/6/2022

/DANG D LE/Primary Examiner, Art Unit 2834